

115 HR 5747 IH: Special Operations Forces Tax Cut Act of 2018
U.S. House of Representatives
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5747IN THE HOUSE OF REPRESENTATIVESMay 10, 2018Mr. Hudson (for himself, Mr. Holding, Mr. Taylor, Mr. Crowley, Ms. Castor of Florida, and Mr. Peters) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude from gross income compensation of members of
			 the Armed Forces assigned to special operations forces who serve in
			 support of certain operations combating terrorism.
	
 1.Short titleThis Act may be cited as the Special Operations Forces Tax Cut Act of 2018. 2.Gross income exclusion for members of Armed Forces combating terrorism in areas not otherwise designated combat zone (a)In generalSection 112(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (6)Service by any member of the Armed Forces assigned to special operations forces which is outside a combat zone and in support of an operation authorized under section 127e of title 10, United States Code, shall be treated as service in a combat zone..
 (b)Clerical amendmentThe heading for section 112(c) of such Code is amended by inserting and special rule after Definitions. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017.
			